Exhibit 10.1

 

 

COMMON UNIT PURCHASE AGREEMENT

by and between

STONEMOR PARTNERS L.P.

and

AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

 

DEFINITIONS

     1   

Section 1.1

   Definitions      1    ARTICLE II    AGREEMENT TO SELL AND PURCHASE      4   

Section 2.1

   Sale and Purchase      4   

Section 2.2

   Closing      4   

Section 2.3

   Deliveries by the Partnership      4   

Section 2.4

   Purchaser Deliveries      5   

Section 2.5

   Conditions to the Closing      5    ARTICLE III    REPRESENTATIONS AND
WARRANTIES OF THE PARTNERSHIP      6   

Section 3.1

   Existence      6   

Section 3.2

   Purchased Units; Capitalization      6   

Section 3.3

   No Conflict      7   

Section 3.4

   Authority      7   

Section 3.5

   Approvals      7   

Section 3.6

   Compliance with Laws      8   

Section 3.7

   Due Authorization      8   

Section 3.8

   Valid Issuance; No Options or Preemptive Rights      8   

Section 3.9

   No Registration Rights      8   

Section 3.10

   Periodic Reports      9   

Section 3.11

   Litigation      9   

Section 3.12

   No Side Agreements      9   

Section 3.13

   No Registration Required      9   

Section 3.14

   MLP Status      9    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER      9   

Section 4.1

   Existence, Capacity, Authorization and Enforceability      9   

Section 4.2

   No Conflict      10   

Section 4.3

   Certain Fees      10   

Section 4.4

   No Side Agreements      10   

Section 4.5

   Investment      10   

Section 4.6

   Nature of Purchaser      11   

Section 4.7

   Restricted Securities      11   

Section 4.8

   Legend; Restrictive Notation      11   

Section 4.9

   Reliance on Exemptions      12   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS      12   

Section 5.1

   Taking of Necessary Action      12   

Section 5.2

   Purchaser Lock-Up      12   

Section 5.3

   Shelf Registration Statement      13    ARTICLE VI    INDEMNIFICATION      13
  

Section 6.1

   Indemnification by the Partnership      13   

Section 6.2

   Indemnification by Purchaser      14   

Section 6.3

   Indemnification Procedure      14    ARTICLE VII    MISCELLANEOUS      15   

Section 7.1

   Certain Special Allocations of Book and Taxable Income      15   

Section 7.2

   Interpretation and Severability      15   

Section 7.3

   Survival of Provisions      16   

Section 7.4

   No Waiver; Modifications in Writing      16   

Section 7.5

   Binding Effect; Assignment      16   

Section 7.6

   Communications      17   

Section 7.7

   Removal of Legend      17   

Section 7.8

   Entire Agreement      17   

Section 7.9

   Termination      18   

Section 7.10

   Governing Law      18   

Section 7.11

   Waiver of Jury Trial      18   

Section 7.12

   Execution in Counterparts      19   

 

Exhibit A

   —    Additional Limited Partner Certificate

 

ii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of May 19, 2014 (this
“Agreement”), is by and between STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), and American Cemeteries Infrastructure
Investors, LLC (the “Purchaser”).

WHEREAS, the Partnership desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Partnership, certain common units
representing limited partner interests in the Partnership (“Common Units”) in
accordance with the provisions of this Agreement; and

WHEREAS, the Partnership and the Purchaser are entering into a registration
rights agreement (the “Registration Rights Agreement”), pursuant to which the
Partnership is agreeing to provide the Purchaser with certain registration
rights with respect to the Common Units and Distribution Units acquired pursuant
hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and the Purchaser hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York are authorized or obligated to
close.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Price” means $24.38.

“Common Units” has the meaning specified in the recitals.



--------------------------------------------------------------------------------

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Distribution Units” means any Common Units issued in kind as a distribution
pursuant to Section 3.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” means StoneMor GP LLC, a Delaware limited liability company
and the general partner of the Partnership.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective Properties.

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Knowledge” shall mean, with respect to any party, the actual knowledge of the
managers, directors or executive officers of such party or such party’s managing
member, as applicable.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including any lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, business, assets or results of operations of the Partnership Entities
and their Subsidiaries, taken as a whole, and (ii) the ability of the
Partnership to perform its obligations under the Operative Documents in full.
Notwithstanding the foregoing, a “Material Adverse Effect” shall not include any
effect resulting or arising from: (a) any change in general economic conditions
in the industries or markets in which any of the Partnership Entities and their
Subsidiaries operate that do not have a disproportionate effect on the
Partnership Entities and their Subsidiaries, taken as a whole; (b) any
engagement in hostilities pursuant to a declaration of war, or the occurrence of
any military or terrorist attack; (c) changes in GAAP or other accounting
principles, except to the extent such change has a disproportionate effect on
the Partnership Entities and their Subsidiaries, taken as a whole; or (d) the
announcement and pendency of the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

“NYSE” means The New York Stock Exchange, Inc.

“Operating Company” means StoneMor Operating LLC, a Delaware limited liability
company.

“Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership dated September 9, 2008, including any
amendments thereto.

“Partnership Entities” and each a “Partnership Entity” means the General
Partner, the Partnership, and the Operating Company.

“Partnership Related Parties” has the meaning specified in Section 6.2.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Per Unit Capital Amount” has the meaning set forth in the Partnership
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means $55.0 million.

“Purchased Units” means the number of Common Units equal to the Purchase Price
hereto divided by the Common Unit Price.

“Purchaser” has the meaning set forth in the introductory paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Record Date” has the meaning specified in the Partnership Agreement.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase. Subject to the terms and conditions hereof, the
Partnership hereby agrees to issue and sell to the Purchaser and the Purchaser
hereby agrees to purchase from the Partnership, its respective Purchased Units,
and the Purchaser agrees to pay the Partnership the Common Unit Price for each
Purchased Unit.

Section 2.2 Closing. Subject to the terms and conditions hereof, the closing of
the transactions contemplated under this Agreement (the “Closing”) shall take
place on May 21, 2014 (or another date mutually agreed to by the parties; the
“Closing Date”). The parties agree that the Closing may occur via delivery of
.pdf of facsimile copies of the documents referred to herein.

Section 2.3 Deliveries by the Partnership. At the Closing, subject to the terms
and conditions hereof, the Partnership will deliver, or cause to be delivered,
to the Purchaser:

(a) evidence of issuance of the Purchased Units credited to a book-entry account
maintained by the transfer agent, bearing the restrictive notations set forth in
Section 4.8, and meeting the requirements of the Partnership Agreement, free and
clear of any Liens, other than transfer restrictions under the Partnership
Agreement and applicable federal and state securities laws;

(b) a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing;

(c) a certificate, dated the Closing Date and signed by the President and Chief
Executive Officer and the Chief Financial Officer of the General Partner, on
behalf of the Partnership, in their capacities as such, stating that:

(i) the Partnership has performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by the Partnership on or prior to the Closing Date;
and

(ii) the representations and warranties of the Partnership contained in this
Agreement are, individually and in the aggregate, true and correct in all
material respects as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only); and

 

4



--------------------------------------------------------------------------------

(d) the Registration Rights Agreement.

Section 2.4 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, the Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a) payment to the Partnership of the Purchase Price by wire transfer of
immediately available funds to an account designated by Partnership;

(b) a certificate, dated the Closing Date and signed by a representative of the
Purchaser, on behalf of the Purchaser, stating that:

(i) the Purchaser has performed and complied in all material respects with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by the Purchaser on or prior to the Closing Date;
and

(ii) the representations and warranties of the Purchaser contained in this
Agreement are, individually and in the aggregate, true and correct as of the
Closing Date (except that representations and warranties made as of a specific
date shall be required to be true and correct as of such date only);

(c) the Registration Rights Agreement; and

(d) an application requesting admission as an Additional Limited Partner (as
that term is defined in the Partnership Agreement) in substantially the form
attached hereto as Exhibit A, which shall have been duly executed by such
Purchaser.

Section 2.5 Conditions to the Closing.

(a) The Reorganization. Each of (i) the merger of CFS Merger Sub, LLC, a
Delaware limited liability company, with and into Cornerstone Family Services
LLC, a Delaware limited liability company (“CFS”), with CFS surviving the merger
(“CFS Merger”), (ii) the merger of CFSI Merger Sub, LLC, a Delaware limited
liability company, with and into CFSI LLC, a Delaware limited liability company
(“CFSI”), with CFSI surviving the merger (“CFSI Merger”), (iii) the merger of
CFS with and into CFSI, with CFSI surviving the merger and changing its name to
StoneMor GP Holdings LLC (“CFS-CFSI Merger”), (iv) the contribution by the
members of the General Partner other than CFSI of their membership interests in
the GP to CFSI in exchange for units in CFSI (such contribution and collectively
with the CFS Merger, the CFSI Merger and the CFS-CFSI Merger, the
“Reorganization”) shall have occurred prior to the Closing Date.

(b) NYSE Listing. On or prior to the Closing Date, the Purchased Units and a
good faith estimate of the total number of Distribution Units that may be issued
to the Purchaser pursuant to this Agreement shall have been approved for listing
on the NYSE, subject to official notice of issuance.

(c) Representations and Warranties. The Partnership and the Purchaser shall have
performed and complied in all material respects with the covenants and
agreements contained in this Agreement. The representations and warranties of
the Partnership and the Purchaser

 

5



--------------------------------------------------------------------------------

contained in this Agreement shall be true and correct when made and as of the
Closing Date, in each case as though made at and as of the Closing Date (except
that representations and warranties made as of a specific date shall be required
to be true and correct as of such date only); provided, however, that no
representations and warranties shall be deemed to be untrue or incorrect to the
extent that the Purchaser (in case of the Partnership’s representations and
warranties) and the Partnership (in case of the Purchaser’s representations and
warranties) had Knowledge of such inaccuracy at the date hereof or as of the
Closing Date, as applicable.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the Purchaser as follows:

Section 3.1 Existence. Each of the Partnership Entities has been duly formed and
is validly existing as a limited liability company or limited partnership, as
the case may be, in good standing under the laws of its jurisdiction of
formation with all limited liability company or limited partnership power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged, and, in the case of the General Partner, to act as the
general partner of the Partnership.

Section 3.2 Purchased Units; Capitalization.

(a) Except as set forth in this Section 3.2, the Purchased Units have those
rights, preferences, privileges and restrictions governing the Common Units as
set forth in the Partnership Agreement.

(b) Commencing with the quarter ending June 30, 2014, the holders of Purchased
Units as of an applicable Record Date shall be entitled to receive distributions
in an amount equal to the distribution paid on all of the Common Units. Through
the quarterly distribution payable with respect to the quarter ending June 30,
2018, such distributions may be paid in cash, in Distribution Units or a
combination thereof, as determined by the Partnership in its sole discretion. If
the Partnership elects to pay distributions through the issuance of Distribution
Units, the number of Common Units to be issued in connection with a quarterly
distribution shall be the quotient of (A) the amount of the quarterly
distribution paid on the Common Units by (B) the volume-weighted average price
of the Common Units for the thirty (30) trading days immediately preceding the
date a quarterly distribution is declared with respect to the Common Units;
provided that fractional shares of Common Units shall not be issued to any
person (each fractional share of a Common Unit shall be rounded down to the next
lower whole Common Unit and the remaining amount of the distribution will be
paid in cash, or at the Partnership’s option, it may round the number of Common
Units up to the next higher whole Common Unit). Beginning with the quarterly
distribution payable with respect to the quarter ending September 30, 2018, the
Purchased Units will receive distributions on the same basis as all other Common
Units and the Partnership will no longer have the ability to elect to pay
quarterly distributions in kind through the issuance of Distribution Units.

 

6



--------------------------------------------------------------------------------

(c) As of the date hereof and prior to the issuance and sale of the Purchased
Units, the issued and outstanding limited partner interests of the Partnership
consist of 23,712,550 Common Units. All outstanding Common Units have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(d) The Common Units are listed on the NYSE, and the Partnership has not
received any notice of delisting.

Section 3.3 No Conflict. None of the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, the execution, delivery and performance of the Operative Documents by
the Partnership, or the consummation of the transactions contemplated hereby or
thereby (i) conflicts or will conflict with, or constitutes or will constitute a
violation of, the certificate or agreement of limited partnership, certificate
of formation, limited liability company agreement or other organizational
documents of the Partnership Entities, (ii) conflicts or will conflict with, or
constitutes or will constitute a breach or violation of or a default under (or
an event that, with notice or lapse of time or both, would constitute such a
breach or violation of or default under), any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which any
Partnership Entity or any material Subsidiary of a Partnership Entity is a
party, by which any of them is bound or to which any of their respective
properties or assets is subject, (iii) violates or will violate any statute,
law, ordinance, regulation, order, judgment, decree or injunction of any court
or governmental agency or body to which any Partnership Entity or any material
Subsidiary of a Partnership Entity, or any of their respective properties or
assets may be subject or (iv) will result in the creation or imposition of any
Lien upon any property or assets of any Partnership Entity or any material
Subsidiary of any Partnership Entity, which conflicts, breaches, violations,
defaults or Liens, in the case of clauses (ii), (iii) or (iv), would,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.4 Authority. The Partnership has all requisite power and authority to
issue, sell and deliver the Purchased Units, in accordance with and upon the
terms and conditions set forth in this Agreement and the Partnership Agreement.
All partnership or limited liability company action, as the case may be,
required to be taken by the General Partner and the Partnership for the
authorization, issuance, sale and delivery of the Purchased Units, the execution
and delivery of the Operative Documents and the consummation of the transactions
contemplated hereby and thereby has been validly taken. No approval from the
holders of outstanding Common Units is required under the Partnership Agreement
or the rules of the NYSE in connection with the Partnership’s issuance and sale
of the Purchased Units to the Purchaser.

Section 3.5 Approvals. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over any of the Partnership
Entities or any material Subsidiary of any Partnership Entity, or any of their
respective properties is required in connection with the offering and sale of
the Purchased Units in the manner contemplated by this Agreement, the execution,
delivery and performance of this Agreement by the Partnership Entities, or the

 

7



--------------------------------------------------------------------------------

consummation of the transactions contemplated by this Agreement, except for such
consents (i) required under the Securities Act and state securities or “Blue
Sky” laws or (ii) that, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect.

Section 3.6 Compliance with Laws. As of the date hereof, neither the Partnership
nor any of its Subsidiaries is in violation of any Law applicable to the
Partnership or its Subsidiaries, except as would not, individually or in the
aggregate, have a Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither the Partnership nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.7 Due Authorization. Each of the Operative Documents has been duly and
validly authorized and has been or, with respect to the Operative Documents to
be delivered at the Closing Date, will be, validly executed and delivered by the
Partnership or the General Partner, as the case may be, and constitutes, or will
constitute (assuming the due authorization, execution and delivery by the other
party thereto), the legal, valid and binding obligations of the Partnership or
the General Partner as the case may be, enforceable in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

Section 3.8 Valid Issuance; No Options or Preemptive Rights. The Purchased Units
to be issued and sold by the Partnership to the Purchaser hereunder have been
duly authorized in accordance with the Partnership Agreement and, when issued
and delivered to the Purchaser against payment therefor pursuant to this
Agreement, will be validly issued in accordance with the Partnership Agreement,
fully paid (to the extent required under the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). The
holders of outstanding Common Units are not entitled to statutory, preemptive or
other similar contractual rights to subscribe for Common Units other than as
provided in the Partnership Agreement; and no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, partnership securities or
ownership interests in the Partnership are outstanding, except as provided for
in the Partnership Agreement or grants outstanding under an employee benefit
plan.

Section 3.9 No Registration Rights. Except as disclosed in the Partnership’s
reports filed under the Exchange Act and as contemplated by this Agreement, the
Partnership Agreement and the Registration Rights Agreement, there are no
contracts, agreements or understandings between the Partnership and any Person
granting such Person the right to require the Partnership to file a registration
statement under the Securities Act with respect to any securities of the
Partnership or to require the Partnership to add such securities to any
securities registered or to be registered pursuant to any registration statement
filed by or required to be filed by the Partnership under the Securities Act.

 

8



--------------------------------------------------------------------------------

Section 3.10 Periodic Reports. The Partnership has filed all forms, reports,
schedules and statements required to be filed by it under the Exchange Act since
May 1, 2013 (the “SEC Documents”) and when they were filed with the Commission,
each such form, report, schedule and statement (i) conformed in all material
respects to the requirements of the Exchange Act, and (ii) did not knowingly
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made therein, not misleading; provided the
Purchaser did not have Knowledge of such untrue statement or omission as of the
date of such filing with the Commission.

Section 3.11 Litigation. Except as disclosed in the Partnership’s reports filed
under the Exchange Act, as of the date hereof, there are no legal or
governmental proceedings pending to which any Partnership Entity is a party or
to which any Property or asset of any Partnership Entity is subject that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or which challenge the validity of any of the Operative Documents
or the right of any Partnership Entity to enter into any of the Operative
Documents or to consummate the transactions contemplated hereby and thereby and,
to the knowledge of the Partnership, no such proceedings are threatened by
Governmental Authorities or others.

Section 3.12 No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.13 No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 4.5 and
Section 4.6, the issuance and sale of the Purchased Units and the Distribution
Units pursuant to this Agreement is exempt from registration requirements of the
Securities Act, and neither the Partnership nor, to the knowledge of the
Partnership, any authorized Representative acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemption.

Section 3.14 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under 7704(d) of the
Internal Revenue Code of 1986, as amended.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Partnership that:

Section 4.1 Existence, Capacity, Authorization and Enforceability. The Purchaser
(i) is duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization and (ii) has the requisite power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its Properties and carry on its business as its business is now being
conducted. The Purchaser has all requisite limited liability company or other
similar entity power and authority to execute, deliver and perform its
obligations under

 

9



--------------------------------------------------------------------------------

this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated thereby. All limited liability company action required
to be taken by the Purchaser for the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated hereby and
thereby has been validly taken. Each of the Operative Documents has been duly
and validly authorized and has been or, with respect to the Operative Documents
to be delivered at the Closing Date, will be, validly executed and delivered by
the Purchaser, and constitutes, or will constitute (assuming the due
authorization, execution and delivery by the other party thereto), the legal,
valid and binding obligations of the Purchaser, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.

Section 4.2 No Conflict. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which the Purchaser is a party or by which the Purchaser is bound
or to which any of the property or assets of the Purchaser is subject,
(b) violate any statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Purchaser or the property or assets
of the Purchaser, or (c) conflict with or result in any violation of the
provisions of the organizational documents of the Purchaser, except in the cases
of clauses (a) and (b), for such conflicts, breaches, violations or defaults as
would not prevent the consummation of the transactions contemplated by this
Agreement and the Registration Rights Agreement and the performance of the
Purchaser’s obligations under the Operative Agreements.

Section 4.3 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. The Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.4 No Side Agreements. There are no other agreements by, among or
between the Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.5 Investment. The Purchased Units and Distribution Units are being
acquired for the Purchaser’s own account, not as a nominee or agent, and with no
present intention of distributing the Purchased Units or Distribution Units or
any part thereof, and the Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state, without prejudice, subject however, to the Purchaser’s right at all times
to sell or otherwise dispose of all or any part of the Purchased Units and
Distribution Units under a

 

10



--------------------------------------------------------------------------------

registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated thereunder).
If the Purchaser should in the future decide to dispose of any of the Purchased
Units and Distribution Units, the Purchaser understands and agrees (a) that it
may do so only in compliance with the Securities Act and applicable state
securities law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.

Section 4.6 Nature of Purchaser. The Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that (a) the Purchaser is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act, (b) by reason of its business and
financial experience, the Purchaser has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Purchased Units and Distribution Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment, and (c) it is acquiring the Purchased
Units and Distribution Units only for its own account and not for the account of
others, for investment purposes and not on behalf of any other account or Person
or with a view to, or for offer or sale in connection with, any distribution
thereof. The Purchaser acknowledges that it (a) has access to the SEC Documents,
(b) has been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of the Partnership or the General Partner regarding
such matters and (c) has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to the
acquisition of the Purchased Units and Distribution Units.

Section 4.7 Restricted Securities. The Purchaser understands that the Purchased
Units are, and the Distribution Units will be, characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being, or
will be, as applicable, acquired from the Partnership in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

Section 4.8 Legend; Restrictive Notation. The Purchaser understands that the
certificates evidencing the Purchased Units or the book-entry account maintained
by the transfer agent evidencing ownership of the Purchased Units, as
applicable, will bear the legend or restrictive notation required by the
Partnership Agreement as well as the following legends or restrictive notations:

(a) “These securities have not been registered under the Securities Act or the
securities laws of any state or other jurisdiction. These securities may not be
sold or offered for sale, pledged or hypothecated except pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration thereunder which, in the opinion of counsel for the
holder, which counsel and opinion are reasonably satisfactory to the counsel for
the Partnership, is available, in each case in accordance with all applicable
securities laws of the states or other jurisdictions, and in the case of a
transaction exempt from registration, such securities may only be transferred if
the transfer agent for such securities has received documentation satisfactory
to it that such transaction does not require registration under the Securities
Act.”

 

11



--------------------------------------------------------------------------------

(b) “The securities represented hereby are subject to certain restrictions on
transfer pursuant to a private transaction set forth in Section 5.2 of that
certain Common Unit Purchase Agreement dated as of May 19, 2014 among the issuer
of such securities (the “Partnership”) and the other party or parties named
therein. A copy of the provisions of such agreement setting forth such
restrictions on transfer is on file with the secretary of the General Partner of
the Partnership. For the avoidance of doubt, such restrictions do not create any
limitations or otherwise affect in any manner any transaction that is not a
private transaction. For example, such restrictions do not apply to any resale
pursuant to a registration statement.”

The Purchaser understands that the certificates evidencing the Distribution
Units or the book-entry account maintained by the transfer agent evidencing
ownership of the Distribution Units, as applicable, will bear the legend or
restrictive notation required by the Partnership Agreement as well as the
legends or restrictive notations set forth in Section 4.8(a)

Section 4.9 Reliance on Exemptions. The Purchaser understands that the Purchased
Units and Distribution Units are being offered and sold to the Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Partnership is relying
upon the truth and accuracy of, and Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Purchased Units
and the Distribution Units.

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Partnership and the Purchaser contemplated by this
Agreement related specifically to the acquisition of the Purchased Units and the
Distribution Units. Without limiting the foregoing, each of the Partnership and
the Purchaser shall use its commercially reasonable efforts to make all filings
and obtain all consents of Governmental Authorities that may be necessary or, in
the reasonable opinion of the Partnership and the Purchaser, as the case may be,
advisable for the consummation of the transactions contemplated by the Operative
Documents.

Section 5.2 Purchaser Lock-Up. For a period commencing on the Closing Date and
ending on July 1, 2018 (the “Lock-Up Period”), the Purchaser agrees not to,
directly or indirectly, (a) offer for sale, sell, pledge or otherwise dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) the Purchased Units, (b) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of the Purchased Units, whether any such
transaction described in clause (a) or (b) above is to be

 

12



--------------------------------------------------------------------------------

settled by delivery of Common Units or other securities, in cash or otherwise,
or (c) publicly disclose the intention to do any of the foregoing.
Notwithstanding the foregoing, the Purchaser may transfer the Purchased Units to
any Affiliate or any investment fund or other entity controlled or managed by
the Purchaser who agrees to be bound by the terms of this Agreement pursuant to
the requirements of section 7.5 of the Agreement. For avoidance of doubt, if
Distribution Units are issued to the holders of Common Units, such Distribution
Units will not be subject to the Purchaser Lock-Up.

Section 5.3 Shelf Registration Statement. Within fifteen (15) days following the
Closing Date, the Partnership shall prepare and file a registration statement
under the Securities Act to permit the public resale of a good faith estimate of
the total number of Distribution Units that may be issued to the Purchaser
pursuant to Section 3.2(b). The registration statement filed by the Partnership
pursuant to this Section 5.3 (the “Registration Statement”) shall be on Form S-3
or such appropriate form of the Commission as shall be selected by the
Partnership so long as such form permits the continuous offering of the
Distribution Units pursuant to Rule 415 of the Securities Act or such other rule
as is then applicable at the then prevailing market prices. The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective as soon as practicable thereafter. The
Partnership shall use its commercially reasonable efforts to cause the
Registration Statement to be effective, supplemented and amended to the extent
necessary to ensure that it is available for the resale of the Distribution
Units covered by the Registration Statement by the Purchaser in accordance with
the Registration Rights Agreement. The Registration Statement when effective
(including the documents incorporated therein by reference) will comply as to
form in all material respects with all applicable requirements of the Securities
Act and the Exchange Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (in the case of any prospectus
contained in such Registration Statement, in the light of the circumstances
under which a statement is made). As soon as practicable following the date that
the Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Purchaser with
written notice of the effectiveness of the Registration Statement.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.

 

13



--------------------------------------------------------------------------------

Section 6.2 Indemnification by Purchaser. The Purchaser agrees to indemnify the
Partnership, the General Partner and their respective Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties to the extent applicable; and provided further,
that no Partnership Related Party shall be entitled to recover special,
consequential or punitive damages under this Section 6.2.

Section 6.3 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (B) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and

 

14



--------------------------------------------------------------------------------

counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select one separate counsel who shall be reasonably acceptable to the
Indemnifying Party and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Article VI are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Certain Special Allocations of Book and Taxable Income. To the
extent that the Common Unit Price differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchaser so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (a) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units,
or (b) the transfer of the Purchased Units to a Person that is not an Affiliate
of the Purchaser, in which case, such allocation shall be made only with respect
to the Purchased Units so transferred. To the maximum extent permissible, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

Section 7.2 Interpretation and Severability. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any party has an obligation under the Operative Documents, the
expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by the Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

15



--------------------------------------------------------------------------------

Section 7.3 Survival of Provisions. The representations and warranties set forth
in Sections 3.2, 3.3, 3.5, 3.8, 3.13, 3.14, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8
and 4.9 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of the Partnership or any
Purchaser. The covenants made in this Agreement or any other Operative Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect. All indemnification obligations of the
Partnership and the Purchaser pursuant to this Agreement and the provisions of
Article VI shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.

Section 7.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances.

Section 7.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. Subject to the terms of this Agreement, all or any
portion of the rights and obligations of the Purchaser under this Agreement may
be transferred by the Purchaser by delivery of the transferee’s agreement to be
bound by the Operative Documents and a revised Exhibit A attached hereto. Upon
the expiration of the Lock-Up Period set forth in

 

16



--------------------------------------------------------------------------------

Section 5.2 of this Agreement, all or any portion of the rights and obligations
of the Purchaser under this Agreement may be transferred by the Purchaser to any
Affiliate of the Purchaser without the consent of the Partnership. No portion of
the rights and obligations of the Purchaser under this Agreement may be
transferred by the Purchaser during the Lock-Up Period without the written
consent of the Partnership (which consent shall not be unreasonably withheld by
the Partnership).

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to the Purchaser:

American Cemeteries Infrastructure Investors, LLC

950 Tower Lane, Suite 800

Foster City, CA 94404

Attention: Robert Hellman

Fax: 650-854-0853

(b) If to the Partnership:

StoneMor Partners L.P.

301 Veterans Highway, Suite B

Levittown, PA 19056

Attention: Lawrence Miller

Telephone: (215) 826-2800

or to such other address as the Partnership or the Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.7 Removal of Legend. The Purchaser may request the Partnership to
remove the legends described in Section 4.8 from the certificates evidencing the
Purchased Units by submitting to the Partnership such certificates, together
with an opinion of counsel, which counsel and opinion are reasonably
satisfactory to the Partnership, to the effect that such legend is no longer
required under the Securities Act or applicable state laws, as the case may be.
The Partnership shall cooperate with the Purchaser to effect the removal of such
legend.

Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Partnership or any of its Affiliates or the Purchaser or
any of its Affiliates set forth

 

17



--------------------------------------------------------------------------------

herein or therein. This Agreement, the other Operative Documents and the other
agreements and documents referred to herein or therein supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

Section 7.9 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by any party, upon a breach in
any material respect by the other party of any covenant or agreement set forth
in this Agreement, which breach has not been cured, or which breach by its
nature cannot be cured, prior to the Closing Date, provided in any such case
that the terminating party is not then in material breach of any representation,
warranty, covenant or other agreement contained herein; provided, however, that
no party shall have the right to terminate this Agreement pursuant to this
Section 7.9 unless the breach of covenants or agreements, together with all
other such breaches, would entitle the party receiving the benefit of such
covenants or agreements not to consummate the transactions contemplated by this
Agreement under Section 2.5.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulations shall have been enacted or promulgated, of if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

(c) In the event of the termination of this Agreement as provided in this
Section 7.9, this Agreement shall forthwith become null and void. In the event
of such a termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement; provided that
nothing herein shall relieve any party from any liability or obligation with
respect to fraud or the willful and material breach of a covenant or agreement
contained herein. In the case of fraud or willful and material breach of a
covenant or agreement contained herein, then the parties hereto shall be
entitled to all remedies available at law or in equity. For purposes of this
Agreement, “willful and material breach” means a deliberate act or failure to
act, which act or failure to act constitutes in and of itself a material breach
of this Agreement that the breaching party had Knowledge would or would
reasonably be expected to breach its obligations under this Agreement.

Section 7.10 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Delaware.

Section 7.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE
PARTIES HERETO ARISING OUT OF OR RELATED TO THE OPERATIVE DOCUMENTS.

 

18



--------------------------------------------------------------------------------

Section 7.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

[Signature pages follow.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

STONEMOR PARTNERS L.P. By:   StoneMor GP LLC,   its General Partner By:  

/s/ Lawrence Miller

Name:   Lawrence Miller Title:   President and Chief Executive Officer

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC: By:   AIM Universal Holdings,
LLC   its Manager By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Authorized Person

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A – Form of Additional Limited Partner Certificate

The undersigned (the “Investor”) hereby applies for issuance in the name of the
Investor of the Common Units evidenced hereby.

The Investor (a) requests admission as an Additional Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Second Amended and
Restated Agreement of Limited Partnership of StoneMor Partners L.P. (the
“Partnership”), as amended, supplemented or restated to the date hereof (the
“Partnership Agreement”), (b) represents and warrants that the Investor has all
right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement, (c) appoints the General Partner of the
Partnership and, if a Liquidator shall be appointed, the Liquidator of the
Partnership as the Investor’s attorney-in-fact to execute, swear to, acknowledge
and file any document, including, without limitation, the Partnership Agreement
and any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Investor’s admission as an Additional Limited Partner and as a party to the
Partnership Agreement, (d) gives the powers of attorney provided for in the
Partnership Agreement, (e) makes the waivers and gives the consents and
approvals contained in the Partnership Agreement. Capitalized terms not defined
herein have the meanings assigned to such terms in the Partnership Agreement,
and (f) certifies to the Partnership that the Investor (including, to the best
of the Investor’s knowledge, any person for whom the Investor will hold the
Common Units) is an Eligible Citizen. Capitalized terms not defined herein have
the meanings assigned to such terms in the Partnership Agreement.

Date:                     

 

 

   

 

Social Security or other identifying number     Signature of Investor

 

   

 

Purchase Price including commissions, if any     Name and Address of Investor

Type of Entity (check one):

 

¨    Individual   ¨    Partnership   ¨    Corporation ¨    Trust   ¨   
Other (specify)     

Nationality (check one):

 

¨   U.S. Citizen, Resident or Domestic Entity ¨   Foreign Corporation   ¨  
Non-resident Alien    

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Exhibit A to the Unit Purchase Agreement



--------------------------------------------------------------------------------

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

Complete Either A or B:

 

A. Individual Interestholder

 

  1. I am not a non-resident alien for purposes of U.S. income taxation.

 

  2. My U.S. taxpayer identification number (Social Security Number) is
                    .

 

  3. My home address is                                          
                                                          .

 

B. Partnership, Corporation or Other Interestholder

 

  1.                      is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Code and
Treasury Regulations).

 

  2. The interestholder’s U.S. employer identification number is
                    .

 

  3. The interestholder’s office address and place of incorporation (if
applicable) is                     .

 

  4. The interestholder’s year end for tax reporting purposes is:
                    .

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

                                                                 
                

Name of Interestholder

 

                                                                 
                

Signature and Date

 

                                                                 
                

Title (if applicable)

Exhibit A to the Unit Purchase Agreement



--------------------------------------------------------------------------------

Note: If the Investor is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the Financial Industry Regulatory Authority, or, in the
case of any other nominee holder, a person performing a similar function. If the
Investor is a broker, dealer, bank, trust company, clearing corporation, other
nominee owner or an agent of any of the foregoing, the above certification as to
any person for whom the Investor will hold the Common Units shall be made to the
best of the Investor’s knowledge.

Exhibit A to the Unit Purchase Agreement